ORDER ON PETITION TO REHEAR
Appellees have filed a Petition to Rehear based on the grounds that this Court “misapprehended a material fact and proposition of law” in its Opinion.
Appellees assert that appellant’s contract for the purchase of the property does not have a contingency dealing with termite inspection and that “whether or not the property had termites is totally immaterial.” We agree with appellees’ assertion. However, that is not the point involved in the appeal.
*23This case was before the Court to review the granting of a summary judgment. The contract for the purchase of the property states, “Sale subject to under structure inspection by Buyer.” This Court noted in its Opinion that appellees completely disregarded their own admission that in addition to checking for visible active termite infestation they were also obligated to the appellant to inspect for visible termite damage.
What is proved and what is not proved at the trial of this case is of no concern to this Court at this time. However, we are dealing with a summary judgment motion in which we must determine whether there is any dispute as to any material determinative fact. We found such a dispute at the time the original Opinion was written and we are still of the Opinion that such a dispute exists.
Accordingly, the Petition to Rehear is denied.